Askew v Well Timed Transp., Inc. (2022 NY Slip Op 00796)





Askew v Well Timed Transp., Inc.


2022 NY Slip Op 00796


Decided on February 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND BANNISTER, JJ.


1138 CA 20-00285

[*1]JASON E. ASKEW, PLAINTIFF-RESPONDENT,
vWELL TIMED TRANSPORT, INC., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


BARTH SULLIVAN BEHR, BUFFALO (DOMINIC M. CHIMERA OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAW OFFICE OF JENNIFER S. ADAMS, WILLIAMSVILLE (REBECCA POSTEK OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered July 22, 2019. The order denied the motion of defendant Well Timed Transport, Inc. for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in Brown v Askew ([appeal No. 1] — AD3d — [Feb. 4, 2022] [4th Dept 2022]).
Entered: February 4, 2022
Ann Dillon Flynn
Clerk of the Court